[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JAN 21, 2009
                              No. 08-11209                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 06-20416-CV-JAL

LOUIS PERRERO,


                                                            Plaintiff-Appellant,

                                   versus

SPECTACOR MANAGEMENT GROUP,
a foreign corporation a.k.a. SMG, Inc.,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (January 21, 2009)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     This case was brought under the Age Discrimination in Employment Act
(“ADEA”), 29 U.S.C. § 623(a). In his third amended four-count complaint

(“complaint”), Louis Perrero, alleged in Count I that his employer, Spectacor

Management Group (“SMG”) discriminated against him in the work place on

account of his age1 ; in Count II that such discrimination was willful; and in Count

III that SMG retaliated against him for having complained to the Equal

Employment Opportunity Commission (“EEOC”) about the discrimination

described in Counts I and II, and terminated his employment on account of his

age.2 Count IV alleged that SMG breached the contract of employment.

       After the parties joined issue and engaged in discovery, SMG moved the

district court for summary judgment.3 In a comprehensive order entered on

February 20, 2008, the district court painstakingly reviewed the evidence relating

to Perrero’s employment history with SMB and granted SMG summary judgment.

Perrero now appeals.



       1
           He was 62 years of age at the time he brought this lawsuit.
       2
           The allegations of Counts I through III were, collectively, that SMG (1) failed to give
him appropriate job training; (2) denied him overtime work; (3) failed to supply him with the
tools necessary to do his work; (4) failed to remedy his complaints of verbal and physical
harassment by co-employees; (5) disciplined him; (6) made age-based comments pressuring him
to retire and because he had complained to the EEOC; and (7) fired him on August 3, 2005.
         Perrero’s complaint was limited by the scope of his complaint to the EEOC in 2005,
which only alleged discrimination based on SMG’s termination of his employment. See Mulhall
v. Advance Security, Inc., 19 F.3d 586, 589 n. 8 (11th Cir. 1994).
       3
         SMG also moved the court to dismiss the complaint under Fed. R. Civ. P. 12(b)(6).
The court denied the motion. The ruling is not before us in this appeal.

                                                  2
           Here, on appeal, Perrero first argues that ageist comments made by SMG’s

human resources manager, Ricardo Artalejo, constituted direct evidence of

discrimination. He argues alternatively that the extensive circumstantial evidence

before the district court was sufficient to demonstrate that SMG’s proffered

legitimate, nondiscriminatory reason for terminating him was pretextual.4

       The ADEA makes it unlawful for an employer “to fail or refuse to hire or to

discharge any individual or otherwise discriminate against any individual with

respect to compensation, terms, conditions, or privileges of employment, because

of such individual’s age. . . .” 29 U.S.C. § 623(a)(1). To succeed on claims of

discrimination under the ADEA, the plaintiff must make out a prima facie case of

discrimination. Chapman, 229 F.3d 1012, 1024 (11th Cir. 2000). If the plaintiff

establishes a prima facie case of discrimination, the defendant employer must

articulate a legitimate, nondiscriminatory reason for the challenged employment

action. Id. If the employer meets this burden of production, the plaintiff must

come forward with evidence “sufficient to permit a reasonable factfinder to

conclude that the reasons given by the employer were not the real reasons” for the



       4
         Perrero raises no challenge on appeal to the district court’s grant of summary judgment
on his retaliation and breach of contract claims, Counts III and IV. He has therefore abandoned
those claims. See Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330 (11th Cir.
2004) (explaining that, “a legal claim or argument that has not been briefed before the court is
deemed abandoned”).

                                                3
employment action. Id. In other words, “[i]f the plaintiff does not proffer

sufficient evidence to create a genuine issue of material fact regarding whether

each of the defendant employer’s articulated reasons is pretextual, the employer is

entitled to summary judgment on the plaintiff’s claim.” Id. at 1024-25.

“[C]onclusory allegations of discrimination, without more, are not sufficient to

raise an inference of pretext or intentional discrimination where [an employer] has

offered . . . extensive evidence of legitimate, non-discriminatory reasons for its

actions.” Young v. General Foods Corp., 840 F.2d 825, 830 (11th Cir. 1988)

(quotations omitted) (modifications in original ).

      As the district court correctly pointed out in its February 20 order granting

SMG summary judgment, the evidence considered in the light most favorable to

Perrero failed to demonstrate that SMG’s proffered legitimate, nondiscriminatory

reasons for his termination were a pretext for age discrimination. Since the

evidence was insufficient to support the termination claim, it also failed to

demonstrate a case of willful violation of the ADEA.

      AFFIRMED.




                                           4